—Judgment, Supreme Court, New York County (Emily J. Goodman, J.), rendered July 11, 1991, convicting defendant, after jury trial, of unlawful imprisonment in the first degree, criminal possession of a weapon in the third degree, and attempted criminal trespass in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 2Vi to 5 years, 2 to 4 years, and time served, respectively, unanimously affirmed.
The trial court properly admitted testimony of the arresting officer that $1,400 in cash was recovered from defendant upon arrest, both as relevant to the complainant’s testimony that defendant planned to take the complainant out of town, and as relevant to the defense theory, previously explored through cross-examination of the complainant, that defendant and the complainant had merely been engaged in a romantic encounter, including an intended trip to Puerto Rico that would be paid for by defendant.
We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.